Citation Nr: 1632095	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-23 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disability manifested by back pain.

2.  Entitlement to service connection for disability manifested by leg pain.

3.  Entitlement to service connection for disability manifested by memory loss.

4.  Entitlement to service connection for double hernia.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals, status post open cholecystectomy with ligation of cholecystoduodenal fistula (claimed as punctured intestines).

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Neil B. Riley, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to February 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the Veteran's record.  At that time, the Board held the record open for 60 days to allow for the submission of additional evidence; subsequently, the Veteran submitted additional evidence with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).

A February 2015 rating decision, in pertinent part, denied service connection for PTSD, entitlement to compensation under 38 U.S.C.A. § 1151 and a TDIU.  A statement by the Veteran's representative received in February 2015 expressed disagreement with the February 2015 rating decision.  The Board takes jurisdiction over these issues for the limited purpose of remanding them to direct the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for disability manifested by back pain, disability manifested by memory loss, PTSD, entitlement to compensation under 38 U.S.C.A. § 1151 and a TDIU REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, disability manifested by leg pain is etiologically related to service.  

2.  The Veteran is not shown to have (or at any time during the pendency of the instant claim to have had) a hernia disorder.


CONCLUSIONS OF LAW

1.  Disability manifested by leg pain was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  Service connection for double hernia is denied.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in February 2010 VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  

The Veteran's service treatment records (STRs) have been secured.  VA and private treatment and hospital records have been secured.  Social Security Administration (SSA) records have been obtained and associated with the Veteran's record.  The VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran was afforded VA examinations in June 2012.  The examinations provide adequate findings for rating the claimed disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claims.  The duties to notify and assist have been met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claims of service connection.  The Veteran was assisted at the hearing by an accredited representative.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities are related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

Legal Criteria, Factual Background and Analysis

The Veteran seeks service connection for disability manifested by leg pain and a double hernia.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to establish service connection for the claimed disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the record shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability Manifested by Leg Pain

A January 1977 STR shows the Veteran complained of pain in the right groin since falling that morning.  On examination there was tenderness in the extreme upper/inner thigh.  The assessment was muscle strain.  A separation medical examination report is not of record.

A February 2010 VA primary care clinical report shows the Veteran had right upper leg pain that was chronic in nature.  He reported that over the last couple days the pain had been associated with muscle spasm.  He stated that there had been no trauma or discoloration.  The impression was right thigh pain with spasm.  

On June 2012 VA muscle injuries examination, the Veteran reported that his right thigh disorder started around 1977.  He stated he fell during a training exercise and injured his right groin/thigh region.  He stated he was not sent for a medical evaluation.  He stated that it continued to bother him.  The diagnosis was muscle strain on the right.  The examiner opined that it is less likely as not (less than 50/50 probability) that the Veteran's right leg disorder was incurred in or caused by right groin pain/ injury in service.  The rationale for the opinion was that there was no chronicity to a right groin muscle condition in the Veteran's STRs.  There was a solitary record in the Veteran's STRs of a right groin complaint and there were no medical records available for review since separation from service that document a chronic right groin muscle disorder/ complaint with a treatment plan until the present.  

A July 2012 VA geriatric psychiatry care report noted the Veteran reported he had pain all over his body, including numbness in his left leg.  There was no diagnosis rendered regarding the leg.

At the April 2016 videoconference hearing, the Veteran testified that prior to service he was very healthy.  He stated that he is a small framed individual and a lot of the ruck marches, and things like that took its toll on him.  He had to wear heavy boots for marching and he carried heavy equipment (radio).  He stated it was during service and then directly after service that he had "sciatic nerve," a shooting pain down the leg.  

After reviewing the evidence of record, the Board finds that service connection is warranted for disability manifested by leg pain.  A January 1977 STR documents complaints of right groin pain diagnosed as muscle strain.  The evidence shows the Veteran continued to complain of right leg pain associated with muscle spasm.  On June 2012 VA muscle examination the diagnosis was muscle strain on the right.  The Board finds that the Veteran has competently and credibly reported having right leg pain since service.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran reported to the June 2012 VA examiner that he continued to experience pain in the right groin/thigh region since the same was reported in service.  Moreover, the June 2012 examiner diagnosed muscle strain on the right.  To the extent that the VA examiner reached an unfavorable opinion, the Board can find no compelling reason to afford that examiner's opinion any greater degree of evidentiary value than the Veteran's own testimony.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Given the documented inservice complaints and diagnosed right muscle strain of the right inner thigh, the Veteran's credible lay statements that his symptoms have continued since service and his current diagnosis, the Board finds that the evidence is at least in equipoise as to whether the Veteran's disability manifested by leg pain is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for disability manifested by leg pain is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Double Hernia

The Veteran's service records show he had hernia surgery prior to service.  STRs do not show any treatment for hernias during active duty.  VA outpatient treatment records from April 2009 to August 2012 show no complaints or residuals of hernia repair.  

On June 2012 VA hernias examination, the Veteran reported a history of inguinal hernia, diagnosed in 1969.  He stated that his hernia disorder worsened during military service while performing activities such as marching and training exercises.  He stated he reported bilateral groin pain while in service, but never sought any medical treatment during service.  He stated that after military service, around 1994, he went to a doctor for groin pain and ended up having another inguinal repair.  Since the surgery, he reported that the pain had gone away.  On current examination, no hernias are detected.  The examiner opined that it is less likely as not (less than 50/50 probability) that the Veteran's claimed hernia disorder (which existed prior to military service) was incurred in, caused by, or aggravated by military service.  The examiner noted that there is documentation on his entrance physical examination of a hernia disorder prior to military service.  There are no medical records to review in the Veteran's STRs that document a chronic or worsening inguinal hernia disorder.  The Veteran reported that he had not had a right or left inguinal hernia problem since the early 1990's.  There are no medical records available for review since separation from military service that document a chronic or worsening bilateral inguinal hernia complaint/disorder with treatment plan until the present.  

VA treatment and hospital records in 2012 show a past surgical history of bilateral inguinal hernia repair with no complications.  An August 2012 VA general surgery outpatient follow-up clinic report, noted that examination showed a healing incision, staples removed, no erythema, no induration, no drainage, no evidence of hematoma or hernia.  The abdomen was soft, flat, nontender and without distention or guarding.

After a careful review of the evidence, the Board finds that the evidence does not establish that the Veteran has been diagnosed with a hernia disorder during the period on appeal or shortly prior to the claim being filed.  As indicated above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during a Veteran's appeal.  See McClain, 21 Vet. App. 319.  In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the competent medical evidence of record does not show the Veteran to have a current diagnosis of a hernia, the claim for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 at 53-56.


ORDER

Service connection for disability manifested by leg pain is granted.

Service connection for double hernia is denied.


REMAND

The Veteran contends he currently has disability manifested by back pain and memory loss related to service.  Regarding the back pain, at the April 2016 videoconference hearing, he testified essentially that his back disorder is a result of carrying heavy a rucksack on his small body frame and wearing heavy boots during marches in service.  He stated he first experienced pain in his back when he got out of the service.  STRs are silent for any history, complaints, treatment, diagnosis or other findings of a back disorder.  VA outpatient treatment records from April  2009 to August 2012 show current complaints of chronic low back pain.  In May 2016 Dr. Adams, a private physician, interviewed and examined the Veteran and reviewed some of his VA treatment records.  Dr. Adams noted that the Veteran's examination was consistent with L4-5 disk disease.  Dr. Adams opined that it is as likely as not that the Veteran's activity in the military contributed to or caused his low back condition.  

Regarding memory loss, during the interview and examination with Dr. Adams, the Veteran reported an inservice incident where he experienced head trauma and loss of consciousness.  He stated that after the trauma to his head he began to develop difficulties with memory.  Dr. Adams opined that the Veteran suffers from significant residuals of traumatic brain injury including poor memory and PTSD and that his symptoms are as likely as not due to the assault that occurred during military service.

The Board finds that Dr. Adams' opinions lack probative value since they rely upon the Veteran's account of his military service background and medical history.  Dr. Adams' opinions, however, are sufficient to reach the low threshold necessary to trigger the duty to assist as contemplated by McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In McClendon, the United States Court of Appeals for Veterans Claims (Court) reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon, 20 Vet. App. at 81; 38 U.S.C.A. § 5103A(d)(2).  The third requirement of "an indication" that a disability "may be" associated with service is a "low threshold."  McClendon, 20 Vet. App. at 83.  In light of the foregoing, the Board finds that the evidence of record triggers VA's duty to provide an examination and obtain an opinion as to whether the Veteran's disability manifested by back pain is related to military service.  See 38 C.F.R. § 3.159(c).

As is noted in the Introduction above, in a statement received on February 27, 2015, the Veteran disagreed with the February 2015, rating decision denials of service connection for PTSD, entitlement to compensation under 38 U.S.C.A. § 1151 for residuals, status post open cholecystectomy with ligation of cholecystoduodenal fistula (claimed as punctured intestines) and a TDIU.  That statement is a timely NOD with the February 2015 rating decision.  Thus, the Veteran has initiated an appeal in those matters.  As an SOC addressing those matters has not yet been issued, the Board is required to remand the matters for such action.  See Manlincon, 12 Vet. App. 238.  The Veteran is advised that these matters are not fully before the Board, and will be so only if he perfects his appeal after an SOC is issued.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue an SOC addressing the matters of service connection for PTSD, entitlement to compensation under 38 U.S.C.A. § 1151 for residuals, status post open cholecystectomy with ligation of cholecystoduodenal fistula (claimed as punctured intestines) and a TDIU, remind the Veteran that to perfect his appeal he must file a timely substantive appeal, advise him of the time limit for submitting a substantive appeal, and afford him the opportunity to do so.  If this occurs the matters should be returned to the Board for appellate review.

2.  The AOJ should secure for the record all records of VA evaluations and treatment the Veteran has received for back and psychiatric disorders (i.e., those not already associated with his record).

3.  After the above development is completed, the AOJ should arrange for an examination of the Veteran to ascertain the nature and likely etiology of disability manifested by back pain.  The entire record must be reviewed by the examiner in conjunction with the examination, and pertinent findings must be noted in detail.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his record (to specifically include his lay statements regarding continuity of symptomatology) the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each current back disability entity shown/found.

(b) Please identify the likely etiology for each back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service.

The examiner must comment on the medical evidence of record, to include the private medical report by Dr. Adams.  

The AOJ should arrange for an examination of the Veteran to ascertain the nature and likely etiology of disability manifested by memory loss schedule the Veteran for a VA examination to determine the nature and etiology of his memory loss.  The entire record must be reviewed by the examiner in conjunction with the examination, and pertinent findings must be noted in detail.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his record (to specifically include his lay statements regarding continuity of symptomatology) the examiner should provide an opinion on whether it is at least as likely as not (a 50% or greater probability) that the Veteran's disability manifested by memory loss began in (or is otherwise related to) the Veteran's military service.

The examiner must comment on the medical evidence of record, to include the private medical report by Dr. Adams.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

4.  The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue a supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


